            Case 20-21358-                  Doc 4         Filed 10/05/20 Entered 10/05/20 15:25:51                                      Desc Main
                                                            Document     Page 1 of 1
                                                                                                                                 Filed in U.S. Banicrtiple:,
                                                                                                                                         Atlanta, Cieurjnn
                                               UNITED STATES BANKRUPTCY COURT                                                      M. Regina Thomas,..

                                                  NORTHERN DISTRICT OF GEORGIA                                                         OCT -5 2020             1: 01 Fqvi

                                                              ATLANTA DIVISION
                                                                                                                                         Deputy Clerk

uIIw                                                                                                       Case No.

                                                                           213'                            Chapter

                                Debtor(s)



                                 APPLICATION TO PAY FILING FEE IN INSTALLMENTS
                                       FOR INDIVIDUALS OR JOINT DEBTORS

1       In accordance with Fed.. R. Bankr. 1'. 1006 and General Order No. 23-2018 (I3ankr. N.D. GA.) I apply for
permission to pay the filing fee amounting to $1/4.410 in no more than three (3) installments. 1 understand that if 1 fail
to pay any fee installment when due my bankruptcy case may be dismissed without opportunity for hearing, in
accordance with Local Rules.

2,         I am unable to pay the filing fee except in installments.

3.      1 certify that 1 will neither make any further payment nor transfer any property fekr services in connection with this
ease until the filing fee is paid in full.

41,       1 propose the following terms for the payment of the tiling fee:

                     First Installment of              ,with the filing of the petition.
                     Second Installment of at least one-half of the unpaid balance of the filing fee in the amount of /609
                     on or before 30 days from the date the bankruptcy petition was filed,
                •    Final Installment of the remaining unpaid balance of the filing fee in the amount of S 100:00, on or
                     before 60 days from the date the bankruptcy petition was filed.

       I understand that if I fail to pay any fee installment when due my bankruptcy case may be dismissed
without opportunity for hearing, hi accordance with Local Rules.



Signature of Attorney                                                                Signature of Debto                                      Date
                                                                                     (In a Joint case, both Debtors must sign)




Name of Attorney                                                                     Signature of Joint Debtor                               Date




(Application to Pay Filing Fee in Installments for ALL Chapters   cvision Date December 2018)
